Title: To John Adams from John Brown Cutting, 13 December 1786
From: Cutting, John Brown
To: Adams, John


     
      My Dear Sir
      Inner Temple. 13 Decr 1786
     
     A croud of thanks to You for the pleasure and instruction I have received from your defence of the american constitutions. I have as yet read it but three times, because I wish to forget it a little before I read it a fourth; but I find that impossible: I shall therefore only wait till you give us the augmentation promised. Let me intreat You for the sake of mankind in general and the united states in particular not to defer it long. I pant impatiently to peruse it entire.
     I beg my best compliments to Mrs Adams and am much obliged for the intelligence contained in the judicious letter of Judge Cranch; she will pardon my detention of it and a newspaper, which on being interrupted in reading, I pocketed, last sunday, without ceremony.
     The bussiness of Mr Atlee’s estate I mean immediately to undertake. For which purpose, agreably to the direction of Mr Chief Justice McKean, (who in his letter to me says, “his Excellency John Adams Esquire will advance any money, for searches in offices, copies of wills and deeds, travelling and all other expences about this enquiry”). I am to request a draught on your banker for five and twenty guineas, by the bearer, who is trusty and faithful.
     I have the honor to be with much esteem & respect / Your obliged and most obedient servt:
     
      John Brown Cutting
     
    